IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                    October 25, 2007
                                  No. 06-41692
                               Conference Calendar               Charles R. Fulbruge III
                                                                         Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

MIGUEL RUIZ, JR

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:05-CR-643-2


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The attorney retained to represent Miguel Ruiz, Jr., has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Ruiz has filed a response. The record is insufficiently
developed to allow consideration at this time of Ruiz’s claim of ineffective
assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006). Our independent review of the record, counsel’s brief, and Ruiz’s
response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                               No. 06-41692

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2